Citation Nr: 1546755	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ulnar neuropathy of the upper left extremity.  


REPRESENTATION

The Veteran represented by: Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1973 to June 1977, July 1999 to March 2000, and January 2007 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously before the Board in July 2014, when it denied service connection for a upper left extremity nerve disability.  

The Veteran appealed the July 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2015 order, the court granted a Joint Motion for Remand (JMR) and remanded the issue on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not furnishing a statement of reasons or bases that adequately addressed whether the Veteran's diagnosed ulnar neuropathy is a chronic disease under 38 C.F.R. § 3.309(a), and if it is, whether he is entitled to presumptive service connection for this disability under 38 C.F.R. § 3.307(a).  In the instant decision, the Board grants service connection for ulnar neuropathy of the left upper extremity; therefore, there is no need to discuss the Board's remand responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

In June 2011, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge, who since has left the Board.  A transcript of that hearing is of record.  The Veteran was informed he has the right to an additional Board hearing, but has not expressed a desire for another hearing.  


FINDINGS OF FACT

1.  The Veteran served on active duty for 90 days or more. 

2.  Within one year from service separation, ulnar neuropathy of the left upper extremity manifested to a degree of 10 percent disabling.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for ulnar neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for ulnar neuropathy of the left upper extremity.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Ulnar Neuropathy of the Upper Left Extremity

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For veterans with 90 days or more of active duty service, service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Ulnar neuropathy, an organic disease of the nervous system, is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 apply.  

The Veteran generally contends that he injured his left elbow during service in 2007 while deployed to Iraq when a Humvee door slammed into his left elbow, and he developed a left upper extremity disability, including ulnar neuropathy as a result.  See July 2011 Board hearing.  

After review of the evidence, medical and lay, the Board finds that the evidence is at least in equipoise that the Veteran's left upper extremity ulnar neuropathy manifested to a degree of 10 percent disabling within one year of service to meet the criteria for presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  Review of the medical and lay evidence demonstrates that the Veteran experienced symptoms of left ulnar neuropathy within one year of service separation.  The Veteran separated from active service on October 23, 2007 after more than 90 days of active service.  See DD Form 214.  In September 2008, the Veteran was treated for persistent medial elbow pain and parathesia to his fourth and fifth finds of the left side.  See September 2008 VA treatment note.  At that time, the diagnosis was left ulnar nerve entrapment.  On October 31, 2008, a VA neurology consultation assessed that numbness and tingling in the left hand fourth and fifth fingers, which by history had been present for more than a year.  At that time, the clinical interpretation was mild axonal nonlocalized left ulnar neuropathy.  

Paralysis of the ulnar nerve is rated under Diagnostic Code 8516, 38 C.F.R. § 4.124a.  Diagnostic Code 8516 states that mild paralysis of the ulnar nerve is to be rated at 10 percent disabling.  The Board finds that the symptoms of paresthesia to the fourth and fifth fingers more nearly approximate a 10 percent rating in September 2008, which was within one year of service separation.  

The Veteran was afforded multiple VA examinations to assist in determining the nature and etiology of the left upper extremity ulnar neuropathy.  At the January 2010, April 2012, and January 2014 VA examinations, the VA examiners opined that the Veteran's neuropathy is less likely than not related to the in-service injury and more likely due to post-service etiology because the symptoms immediately experienced after the accident was bursitis, which is not related to neuropathy.  Furthermore, the January 2014 VA examiner reasoned that ulnar neuropathy would have been present immediately or fairly soon after the accident, and the Veteran did not state he experienced neuropathy of the left hand on his post-deployment health assessment.  The VA examiner additionally noted that the Veteran's neuropathy signs and symptoms have resolved following surgery to the left elbow.  

The Board finds that these opinions regarding the etiology of the left ulnar neuropathy have no probative value in the instant case.  The medical evidence shows that the Veteran's left ulnar neuropathy manifested to a degree of 10 percent disabling within one year from service; therefore, under 38 C.F.R. §§ 3.307 and 3.309, the Veteran is entitled to presumptive service connection for that condition.  Therefore, any opinions regarding etiology of the ulnar neuropathy, as it relates specifically to a Humvee accident while deployed in Iraq, are moot by the grant of presumptive service connection based on ulnar neuropathy manifesting to 10 percent disabling within a year of service separation.  

The Board notes that the January 2014 VA examiner opined that the Veteran currently does not have symptoms of left ulnar neuropathy; however, the requirement of current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2009); see also Romanowsky v. Shinseki, 21 Vet. App. 311 (2013). 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on a manifestation of ulnar neuropathy to a degree of 10 percent disabling within one year of service separation, presumptive service connection for left upper extremity ulnar neuropathy is warranted under 38 C.F.R. §§ 3.307 and 3.309.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection, including other presumptive service connection theories under 38 C.F.R. § 3.303(b).  


ORDER

Service connection for ulnar neuropathy of the upper left extremity is granted. 



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


